Citation Nr: 0312455	
Decision Date: 06/11/03    Archive Date: 06/16/03	

DOCKET NO.  99-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the ears and hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, that denied the benefit sought on appeal.  
The veteran, who had active service from October 1943 to 
April 1946, and from September 1952 to September 1954, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  

A BVA decision dated in August 2002 entered final decisions 
on two issues that were then on appeal and indicated that the 
Board was undertaking additional development concerning the 
issue of entitlement to service connection for residuals of 
frostbite of the ears and hearing loss, pursuant to authority 
provided by 38 C.F.R. § 19.9(a)(2) (2002).  The Board 
acknowledges that a recent opinion from the United States 
Court of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because it permitted the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Nevertheless, as will be explained below, this decision 
represents a complete grant of the benefit sought on appeal, 
and therefore, the veteran is in no way prejudiced by the 
Board proceeding to enter a decision on this issue.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will proceed with appellate review. 




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is currently shown to have residuals of 
frostbite of the ears sustained during service and bilateral 
hearing loss as a result of acoustic trauma he was exposed to 
during service.  



CONCLUSION OF LAW

Residuals of frostbite of the ears and hearing loss were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
veteran's Veterans Claims Assistance Act of 2000 (VCAA) that 
became law in November 2000.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5193, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidenced 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, a letter to the 
veteran from the RO dated in August 2001 specifically 
informed the veteran of the provisions of the VCAA, including 
the division of responsibilities between the VA and the 
veteran in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran service medical records are associated with the 
claims file, and the RO obtained treatment records identified 
by the veteran.  In addition, the Board arranged for the 
veteran to undergo a VA examination primarily for the purpose 
of answering the medical question at issue in this appeal.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  Therefore, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Accordingly, the case is ready for appellate 
review.

The veteran essentially contends that he sustained frostbite 
of his ears during service and that he was exposed to 
acoustic trauma while serving as a mortar crewman.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered, or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as a 
malignant tumor and sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(b).  

A review of the evidence of record discloses that the 
veteran's service medical records contain no evidence of 
treatment or diagnosis of frostbite of the ears or hearing 
loss during either period of the veteran's service.  Post 
service medical records show no treatment pertaining to the 
ears for many years following the veteran's separation from 
service.  

The medical evidence shows that the veteran has had basal and 
squamous cell carcinomas removed from various locations on 
his body, including his ears.  The records also show that the 
veteran has bilateral hearing loss that meets the VA criteria 
for hearing loss under 38 C.F.R. § 3.385.  Significantly, 
there are no medical treatment records which show actual 
treatment for residuals of frostbite, nor do those medical 
records contain an opinion to the effect that the veteran 
currently has residuals of frostbite of the ears sustained in 
service or that any currently diagnosed hearing loss is 
related to acoustic trauma the veteran may have been exposed 
to during service.  There are records, however, which do 
suggest such a relationship.  

In particular, there is an April 1996 treatment record from 
David A. Brian, M.D., which indicates that the veteran was 
referred to evaluate ear problems.  The history recorded was 
that the veteran had been in the Army for a long time and 
"was around tanks and guns for 9 1/2 years, and as a farmer 
he has a significant high frequency hearing loss."  Following 
the examination, the pertinent assessment was high frequency 
hearing loss due to noise exposure.  

There is also a letter dated in December 1996 from Richard J. 
Cummings, M.D., which notes the veteran reported a history of 
his ears being frozen twice while he was in service.  
Clinical examination showed the outer ears on both sides had 
very thin skin, typical of the ears being frozen in the past.  
It was noted that these were some areas where he had 
malignancies removed.  

Due to the incompleteness of the medical evidence as outlined 
above, and in order to answer and resolve the medical 
questions at issue, the Board requested that the veteran be 
afforded a VA examination with a review of all records 
contained in the veteran's claims file.  The veteran 
underwent an examination of his ears and an audiological 
examination in December 2002.  Examination at that time 
revealed that the pinna of the veteran's ear revealed some 
duskiness that was, in the examiner's opinion secondary to 
surgery and skin grafts; he noted in the medical history 
portion of the report that malignant neoplasm of the ear 
other than probably the basal cell, benign in the past, with 
skin grafts could be related to frostbite.  He again noted 
that the auricle was normal except for the superior and 
posterior aspect was somewhat dusky and firm and related to 
the history given by the veteran of apparent frostbite.  
Following the examination of the ears, and review of the 
pertinent records, the examiner indicated that recurring 
surgery with grafts could be probably related to frostbite 
[of the ears] and that he did not have those same skin 
problems on other parts of his body and significant 
sensorineural hearing loss which is probably related to 
acoustic trauma in the past.  Following the audiological 
examination, the examiner indicated that the most likely 
etiology of the veteran's hearing loss was noise exposure 
during military service.  

At this point, the Board would observe that service records 
reflect that the veteran served in combat during World War II 
and that such service was at least partially during cold 
weather.  Service records show that the veteran served for 
14 months with Headquarters Company of the 26th Tank 
Battalion and Headquarters Company of the 37th Tank 
Battalion, and was awarded one Battle Star for participation 
as a squad leader of a heavy mortar crewman in the Central 
European command.  Those records also show that the veteran 
arrived in the European Theater of Operation in February 1945 
and departed that Theater in March 1946.  

Based on this record, the Board finds that the veteran was 
exposed to acoustic trauma while serving in combat, and was 
exposed to cold weather that caused frostbite of his ears.  
The current medical evidence now shows that the veteran has 
residuals of the frostbite he sustained in service in that 
the examiner indicated that the malignancies removed from the 
ears were probably related to the frostbite, according to the 
VA examiner who examined the veteran and the pertinent 
records in December 2002.  The veteran is also shown to have 
hearing loss which is related to noise he was exposed to 
during service.  Accordingly, the Board concludes that 
service connection for residuals of frostbite of the ears and 
hearing loss is warranted.  


ORDER

Service connection for residuals of frostbite of the ears and 
hearing loss is granted.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

